DETAILED ACTION
This final Office action is in response to the claims filed on March 24, 2021.
The amendment to the specification filed March 24, 2021 has been approved.
Status of claims: claims 1-11 are cancelled; claims 18 and 19 are withdrawn; claims 12-17, 20, and 21 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3660936 to Bryson in view of WO 2007/139354 to Lee.
Bryson discloses a displacement arrangement for displacement of a sash/leaf of a window or a door transversely to a primary plane of a fixed frame of the window or the door, wherein the displacement arrangement has the following: 
a) an actuating mechanism 56,52,46,32 which is configured to be arranged on the sash/leaf and which is movable at least in portions in a peripheral direction; 

c) a control part 34; 
d) a first control slot 44, wherein the first control projection is incorporated in portions in the first control slot and the first control slot is formed at least in portions obliquely to a primary plane of the sash/leaf so that a displacement of the first control projection by the actuating mechanism causes a displacement of the control part; 
e) a guide part 28b that is configured to be mounted immovably on the sash/leaf and has a first guide slot (see below) in which the first control projection is incorporated in portions; wherein the control part is at least partially movable relative to the guide part to effect the displacement of the sash/leaf relative to the fixed frame; 
wherein the first control projection is arranged or formed on the actuating mechanism and the first control slot is arranged or formed on the control part.

[AltContent: textbox (First guide slot)][AltContent: arrow]
    PNG
    media_image1.png
    281
    307
    media_image1.png
    Greyscale

Bryson fails to disclose wherein the first control projection has a first rolling bearing for low-friction guidance of the first control projection in the first guide slot.
Lee teaches of the use of roller bearings 47 (see FIGS. 30-32 and [78]-[81]) with guide members of control slots of movable sliding sash window systems.

Bryson, as applied above, further discloses wherein the control part is guided on the guide part, wherein the control part is guided transversely to the primary plane of the sash/leaf, in particular perpendicular to the primary plane of the sash/leaf, (claim 13) wherein the control part is rotatably mounted on the guide part, wherein the rotational axis is arranged parallel to the primary plane of the sash/leaf, (claim 14) and wherein the displacement arrangement has a roller arrangement arranged or formed on the control part and/or a support arrangement 23 for supporting on the fixed frame. (claim 15)
Bryson, as applied above, further discloses the window or door having the fixed frame, the sash/leaf and the displacement arrangement according to claim 12 to guide the sash/leaf relative to the fixed frame (claim 20) and wherein the sash/leaf is formed in a shape of a slide sash/leaf which can be set-out from the fixed frame and displaced parallel to the fixed frame. (claim 21)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bryson in view of Lee, as applied above.
Bryson, as applied above, fails to disclose wherein the first control projection has a second rolling bearing for the low-friction guidance of the first control projection in the first control slot. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Bryson first control projection with a second rolling bearing for the low-friction guidance of the first control projection in the first control slot in order to facilitate servicing of the first control projection (wherein replacement of one of the two rolling bearings does not require replacement of the entire first control projection) 
Additionally, although Bryson, as applied above, discloses the claimed invention except for the second rolling bearing.  It would have been obvious to one having ordinary skill in the art to include a second rolling bearing with Bryson since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. (See MPEP 2144.04VC)

Claims 12-15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/010925 A1 to Fingerle in view of Lee.
Fingerle a displacement arrangement for displacement of a sash/leaf of a window or a door transversely to a primary plane of a fixed frame of the window or the door, wherein the displacement arrangement has the following: 
a) an actuating mechanism 2 which is configured to be arranged on the sash/leaf and which is movable at least in portions in a peripheral direction; 
b) a first control projection 9; 
c) a control part 8; 
d) a first control slot 10, wherein the first control projection is incorporated in portions in the first control slot and the first control slot is formed at least in portions obliquely to a primary plane of the sash/leaf so that a displacement of the first control projection by the actuating mechanism causes a displacement of the control part; 
e) a guide part 18 that is configured to be mounted immovably on the sash/leaf and has a first guide slot 30 in which the first control projection is incorporated in portions; wherein the control part is at least partially movable relative to the guide part to effect the displacement of the sash/leaf relative to the fixed frame; 

Fingerle fails to disclose wherein the first control projection has a first rolling bearing for low-friction guidance of the first control projection in the first guide slot.
Lee teaches of the use of roller bearings with guide members of control slots of movable sliding sash window systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap element 9 of Fingerle with a roller bearing, as taught by Lee, in order to minimize friction during engagement with slots 30,10. (claim 12)
Fingerle, as applied above, further discloses wherein the control part is guided on the guide part, wherein the control part is guided transversely to the primary plane of the sash/leaf, in particular perpendicular to the primary plane of the sash/leaf, (claim 13) wherein the control part is rotatably mounted on the guide part, wherein the rotational axis is arranged parallel to the primary plane of the sash/leaf, (claim 14) and wherein the displacement arrangement has a roller arrangement 13,25,26 arranged or formed on the control part and/or a support arrangement for supporting on the fixed frame. (claim 15)
Fingerle, as applied above, further discloses the window or door having the fixed frame, the sash/leaf and the displacement arrangement according to claim 12 to guide the sash/leaf relative to the fixed frame (claim 20) and wherein the sash/leaf is formed in the shape of a slide sash/leaf which can be set-out from the fixed frame and displaced parallel to the fixed frame. (claim 21)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerle in view of Lee, as applied above.

On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Fingerle first control projection with a second rolling bearing for the low-friction guidance of the first control projection in the first control slot in order to facilitate servicing of the first control projection (wherein replacement of one of the two rolling bearings does not require replacement of the entire first control projection) as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Additionally, although Fingerle, as applied above, discloses the claimed invention except for the second rolling bearing.  It would have been obvious to one having ordinary skill in the art to include a second rolling bearing with Fingerle since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. (See MPEP 2144.04VC)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerle in view of Lee, as applied above, in further view of DE 102014220837 B3 to Krieger et al. (hereinafter “Krieger”).
Fingerle, as applied above, fails to disclose wherein the displacement arrangement has a supporting rolling bearing between the guide part and the control part.
Krieger teaches of a supporting rolling bearing 34 between a guide part and control part. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a supporting rolling bearing between the .

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.
On page 7 of the applicant’s response filed March 24, 2021, the applicant contends: 

    PNG
    media_image2.png
    329
    655
    media_image2.png
    Greyscale

The examiner respectfully disagrees. Guide part 28b is in fact fixed to the sash/leaf and therefore is “configured to be mounted immovably on the sash/leaf,” as recite in claim 12. Also, at least a portion of control projection 50 is positioned in the Bryson guide slot, as illustrated in FIG. 2 of Bryson. Finally, applicant’s point that “the first control projection 50 is not guided in this slot” is not recited in the claims. In other words, it appears as if the applicant is arguing limitations not recited in the claims.  
On page 8 of the applicant’s response filed March 24, 2021, the applicant contends that “Lee does not disclose a guide slot.” It should be noted that Lee was not cited to teach of the guide slot; rather Bryson discloses the guide slot.


    PNG
    media_image3.png
    265
    659
    media_image3.png
    Greyscale

The examiner respectfully disagree.  First, it should be noted that patent figures are not drawn to scale, unless noted otherwise. Thus, applicant’s sole reliance on figures 8b and 9b to assert that “the guide slot 30 is wider than the control slot 10” is weak.
Further, the Fingerle projection 9 must engage slot 30 in guide part 18 in order to cause relative motion of control part 8 in view of guide part 18, else guide part 18 is superfluous. And even if projection 9 isn’t intended to contact slot 30, the projection 9 is certainly capable of contacting the sides of slot 30 and therefore a person of ordinary skill would in fact swap projection 9 of Fingerle with a roller bearing, as taught by Lee, in order to minimize friction during engagement of projection 9 with the slot 30 as well as with slot 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634